UPON PETITION FOR REHEARING.
November 13, 1930.
Per Curiam:
In the opinion in this case, handed down by Hudgins, J., at Wytheville, June 12, 1930, 153 S. E. 837, at the end, there is this expression: “Under section 90 of the Constitution, as amended (see Acts 1928, chapter 205), we have no authority to increase or diminish a judgment in an action for unliquidated damages.” This clause, just quoted, is stricken from the opinion. It is unnecessary in this ease to construe section 90 of the Constitution (1902), as amended (see Acts 1928, chapter 205). The clause is stricken out lest it be misconstrued (as it already has been) as indicating that any member of this court is of opinion that the power long exercised by this and all other courts to put the plaintiff upon terms, and to allow him the option of waiving a portion of his damages or have a new trial, is in the slightest degree affected or diminished by that section of the Constitution.

Petition for rehearing denied.